 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                       ) CASE NO. 5:21-MJ-00028-JLT
 9   UNITED STATES OF AMERICA,                         )
                                                       )
10                                  Plaintiff,         ) UNSEALING ORDER
                  v.                                   )
11                                                     )
                                                       )
12   JOSE MANUEL ASTORGA                               )
                                    Defendant.         )
13

14
            Good cause due to the defendant’s pending Initial Appearance on the Indictment in the Eastern
15
     District of California, it is hereby ordered that the Indictment, Arrest Warrant, and related court filings
16
     in the above matter, be UNSEALED.
17

18
     IT IS SO ORDERED.
19
        Dated:     June 3, 2021                             _ /s/ Jennifer L. Thurston
20                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28



30
